Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 11/09/2020.
Claims 17-18 are cancelled.

Drawings
The drawing is filled 11/09/2020 has been accepted by examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2022, 11/09/2020, and 6/30/2022 were filled.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, all entries of the information disclosure statement are being considered by the examiner.

Allowable Subject Matter
Claims 1-16 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-16 and 19 are allowable over prior art since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as stated in the italic below.
Regarding claims 1, 9, and 19, “…when a synchronization signal/physical broadcast channel block is outside a synchronization signal physical broadcast channel block measurement timing configuration window and when a resource allocation of a physical downlink shared channel overlaps with a resource allocation occupied by the synchronization signal block, prioritizing reception of the physical downlink shared channel over reception of the synchronization signal block according to defined rules…”  in combination with other limitations recited in claims 1, 9, and 19.

Note that the first closet prior art 3GPP TS 38.214 v15.1.0 2018-03) discloses the time and frequency resources that can be used by the UE to report CSI are controlled by the gNB, wherein the CSI may consist of Channel Quality Indicator and resource settings Each CSI Resource Setting CS/-ResourceConfig contains a configuration of S>1 CSI Resource Sets, with each CSI Resource Set consisting of CSI-RS resources (comprised of either NZP CSI-RS or CSI-IM) and SS/PBCH Block resources used for L1-RSRP computation (CQD, precoding matrix indicator (PMI), CSI-RS resource indicator (CRD, layer indication (LD, rank indication (RI) and/or and LI-RSRP (5.2.1.1- Report settings , 5.2.1.1- Resource settings, 5.2.1.4- Reporting configuration, 5.2.1.4.1- Resource setting configuration of Section 5.2)
However, 3GPP fails to disclose or render obvious the above italic limitations as claimed. 
Note that the second closet prior art Zhang et al. (US 2019/0281587) discloses a apparatuses, methods provided for selecting a TCI-State for receiving downlink transmissions. In one example a processor/UE is configured to determine one or more candidate TCIs for a downlink slot; determine a scheduling offset between a physical downlink shared channel (PDSCH) and a physical downlink control channel (PDCCH); prioritize the candidate TCIs based on the scheduling offset; identify a highest priority candidate TCI; and select the highest priority candidate TCI for receiving the PDSCH.
However, Zhang et al. fails to disclose or render obvious the above italic limitations as claimed.
Note that the third closet prior art CHEN et al. (CN 105,009,671) discloses scheduling transmission of a plurality of subframes in a single scheduling operation of method, system and device. providing scheduling information to a group of sub-frame in multiple sub-frames scheduling information transmission. The multi-sub-frame information determining the characteristic difference of subframe, can be one or more attributes based on the subframe characteristics to adjust the communication of one or more sub-frames period. Such multiple subframes scheduling can be considered to reduce the overhead of scheduling uplink or downlink transmission.
However, CHEN et al. fails to disclose or render obvious the above italic limitations as claimed.
Thus, 3GPP, Zhang et al. and CHEN et al. taken individually or in-combination with previously cited references fails to particularly disclose, fairly suggest, or render obvious the above italic limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469